DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on August 1, 2022 has been entered. Claim 2 has been cancelled and claim 21 has been added. Claims 1, 3-6, 12-15 and 21 are pending in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, 12-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mirelman (US20140276130; cited by applicant) in view of Freitag (US20110152038)
Regarding claim 1, Mirelman discloses a device for assessing the balance impairment of a subject (Paragraph [0003], “The present invention, in some embodiments thereof, relates to diagnosing, monitoring and/or treating persons with a fall risk and/or other pathological conditions”) comprising: 
a head-mounted display comprising a set of at least one display panels (Paragraph [0141], “The virtual reality display includes a head set and or goggles which show an image and/or an overlay image to the patient”); 
an orientation sensor (Paragraph [0215], “a camera #408 or other position and/or orientation tracking system); 
a computing device (Paragraph [0101], “As software, selected tasks according to embodiments of the invention could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system”); and 
a non-transitory computer readable medium with instructions stored thereon (Paragraph [0101], “the data processor includes a volatile memory for storing instructions and/or data and/or a non-volatile storage, for example, a magnetic hard-disk and/or removable media, for storing instructions and/or data”), that when executed by a processor (Paragraph [0101], “a plurality of software instructions being executed by a computer”), perform a method comprising: 
presenting a sequence of scene protocols to the set of at least one display panels (Paragraph [0141], “The virtual reality display includes a head set and or goggles which show an image and/or an overlay image to the patient. Optionally, head tracking and/or position tracking is used to adjust the image so it appears realistic…the ‘virtual reality’ is provided using fixed screens, for example, facing the patient and/or multiple screens to provide an image in greater portion of the patient’s viewing field, optionally including peripheral vision as well”); 
recording a set of measurements from the orientation sensor and a set of time indices during the sequence of scene protocols (Paragraph [0221], “When a fall or near fall is detected, a signal is sent to the virtual reality simulation, enabling the simulation to record the precise location and time of the detected event within the simulation. The system also records the leg on which the event was detected first (the sensor that detected the FOG threshold), the speed at which the patient was walking, the type of trail e.g., the conditions of the VR simulation, the type of obstacles used, if any, and/or the type of FOG provocations provided by the simulation at the time of the event”); and 
calculating a balance score by referencing the set of measurements from the orientation sensors and the set of time indices to the sequence of scene protocols (Paragraph [0135], “an optional a fall risk score that may be used to provide care to individuals with a high risk for falling is quantified based on such detection” & Paragraph [0182], “Optionally, using a mathematical algorithm, the system will provide a composite score of the person's risk of falls. This may include for example one or more of: the conditions he is likely to fall in and the most impaired properties (cognitive or motor) that will cause this person to fall. This form of detection may provide a useful individualized and/or accurate assessment of the person's needs and this composite score will allow the clinician to assess fall risk and then prescribe the most efficient care.” & Paragraphs [0203]-[0206] provides examples of risk scores given).  
While Mirelman discloses a treadmill that inherently has a soft material pad designed to impede the subject from maintaining balance, it does not explicitly disclose it.
However, Freitag discloses a soft material pad (Paragraph [0030], “With the embodiment according to FIG. 3, the conveyor belt as a whole is indicated by the numeral 20. In this case there are also two separate belts 21, whereby the belts 21 support the encompassing endless mat, indicated by the numeral 23. The mat 23, which is made of an elastomer, e.g. a soft polyurethane foam, is attached to the belts 21 with, for example, glue or rivets”) designed to impede the subject from maintaining balance (Paragraph [0008], “To obtain the objective it is proposed in accordance with the invention that the conveyor belt have on its upper surface, i.e. on the running surface, a contoured type structure such that the runners experience bumps and depressions when running on it”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirelman to incorporate the teachings of Freitag by adding a soft material pad designed to impede the subject from maintaining balance. The advantage of adding the pad is to create an environment where the patient is unstable so the system can accurately measure the balancing ability of the patient. 

Regarding claim 3, the combination of Mirelman and Freitag discloses the balance assessment device of claim 1.
Mirelman further discloses a camera (camera #408); 
wherein the computing device further records a set of camera frames from the camera (Paragraphs [0170]-[0171]); and 
wherein the computing device further refines the calculated balance score by evaluating the set of camera frames referenced to the sequence of scene protocols (Paragraph [0171], “the cameras…are used to also collect posture information. Optionally, gait abnormalities are detected and/or predicted based on such posture information and/or on a combination of posture information and acceleration data or other physiological measurements.” & Paragraph [0006] “Most falls occur during walking and, not surprisingly, gait impairments have been associated with an increased risk of falls.”& Thus, gait abnormalities detected based on posture information collect by the cameras would affect the calculated balance score). 

Regarding claim 5, Mirelman discloses a method of assessing the balance impairment of a subject comprising the steps of:  
presenting the subject with a static scene on a display (Paragraph [0141], “The virtual reality display includes a head set and or goggles which show an image and/or an overlay image to the patient”); 
collecting a first set of orientation measurements (Paragraph [0215], “a camera #408 or other position and/or orientation tracking system”); 
presenting the subject with an unstable scene on the display (Paragraph [0225], “The VR scene consisted of an outdoor boardwalk on which different obstacles were placed. The patients were required to walk on the treadmill while negotiating the obstacles without hitting them”);
collecting a second set of orientation measurements (Paragraph [0215], “a camera #408 or other position and/or orientation tracking system” & An orientation tracking system would taking multiple orientation measurements);
storing the first and second sets of orientation measurements on a computing device (Paragraph [0101], “a plurality of software instructions being executed by a computer…the data processor includes a volatile memory for storing instructions and/or data”), referenced to a set of time indices (Paragraph [0221], “When a fall or near fall is detected, a signal is sent to the virtual reality simulation, enabling the simulation to record the precise location and time of the detected event within the simulation. The system also records the leg on which the event was detected first (the sensor that detected the FOG threshold), the speed at which the patient was walking, the type of trail e.g., the conditions of the VR simulation, the type of obstacles used, if any, and/or the type of FOG provocations provided by the simulation at the time of the event”); and 
calculating a balance score for the subject by comparing the second set of orientation measurements with the first set of orientation measurements (Paragraph [0135], “an optional a fall risk score that may be used to provide care to individuals with a high risk for falling is quantified based on such detection” & Paragraph [0182], “Optionally, using a mathematical algorithm, the system will provide a composite score of the person's risk of falls. This may include for example one or more of: the conditions he is likely to fall in and the most impaired properties (cognitive or motor) that will cause this person to fall. This form of detection may provide a useful individualized and/or accurate assessment of the person's needs and this composite score will allow the clinician to assess fall risk and then prescribe the most efficient care.” & Paragraphs [0203]-[0206] provides examples of risk scores given).    
	While Mirelman discloses a treadmill that inherently has a soft material pad designed to impede the subject from maintaining balance, it does not explicitly disclose it.
However, Freitag discloses positioning the subject on a soft material pad (Paragraph [0030], “With the embodiment according to FIG. 3, the conveyor belt as a whole is indicated by the numeral 20. In this case there are also two separate belts 21, whereby the belts 21 support the encompassing endless mat, indicated by the numeral 23. The mat 23, which is made of an elastomer, e.g. a soft polyurethane foam, is attached to the belts 21 with, for example, glue or rivets”) designed to impede the subject from maintaining balance (Paragraph [0008], “To obtain the objective it is proposed in accordance with the invention that the conveyor belt have on its upper surface, i.e. on the running surface, a contoured type structure such that the runners experience bumps and depressions when running on it”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirelman to incorporate the teachings of Freitag by adding positioning the subject on a soft material pad designed to impede the subject from maintaining balance. The advantage of adding the pad is to create an environment where the patient is unstable so the system can accurately measure the balancing ability of the patient. 

Regarding claim 6, the combination of Mirelman and Freitag discloses the method of claim 5.
Mirelman further discloses wherein the display is a head-mounted display (Paragraph [0141], “The virtual reality display includes a head set and or goggles which show an image and/or an overlay image to the patient”). 

Regarding claim 12, the combination of Mirelman and Freitag discloses the method of claim 5.
Mirelman further discloses wherein the static scene is a virtual reality scene (Paragraph [0141], “The virtual reality display includes a head set and or goggles which show an image and/or an overlay image to the patient”).  

Regarding claim 13, the combination of Mirelman and Freitag discloses the method of claim 5.
Mirelman further discloses wherein the set of orientation measurements is captured at a rate of approximately 100Hz (Paragraph [0220], “The sensors contain 3-axis accelerometers and 3-axis MEMs Gyro that record data at a sampling rate of 100 Hz”).  

Regarding claim 14, the combination of Mirelman and Freitag discloses the method of claim 5.
Mirelman further discloses the steps of:
presenting the subject with an unstable scene on a display (Paragraph [0225], “The VR scene consisted of an outdoor boardwalk on which different obstacles were placed. The patients were required to walk on the treadmill while negotiating the obstacles without hitting them”); 
collecting a third set of orientation measurements (Paragraph [0215], “a camera #408 or other position and/or orientation tracking system” & An orientation tracking system would taking multiple orientation measurements); and 
calculating a refined balance score for the subject by comparing the third set of orientation measurements to the second set of orientation measurements (Paragraph [0135], “an optional a fall risk score that may be used to provide care to individuals with a high risk for falling is quantified based on such detection” & Paragraph [0182], “Optionally, using a mathematical algorithm, the system will provide a composite score of the person's risk of falls. This may include for example one or more of: the conditions he is likely to fall in and the most impaired properties (cognitive or motor) that will cause this person to fall. This form of detection may provide a useful individualized and/or accurate assessment of the person's needs and this composite score will allow the clinician to assess fall risk and then prescribe the most efficient care.” & Paragraphs [0203]-[0206] provides examples of risk scores given).  
Freitag further discloses positioning the subject on an unstable surface(Paragraph [0008], “To obtain the objective it is proposed in accordance with the invention that the conveyor belt have on its upper surface, i.e. on the running surface, a contoured type structure such that the runners experience bumps and depressions when running on it”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirelman to incorporate the teachings of Freitag by adding positioning the subject on an unstable surface. The advantage of adding an unstable surface is so the system can accurately measure the balancing ability of the patient. 

Regarding claim 15, the combination of Mirelman and Freitag discloses the method of claim 5.
Mirelman further discloses the steps of: 
capturing a set of images from a camera (Paragraphs [0170]-[0171]); 
performing a set of image processing operations on the set of images (Paragraph [0170], “the use of a closed loop system (e.g., acquisition—processing—actuation and again acquisition . . . ) optionally reduces the need for continuous assistance by clinicians”); and 
computing a refined balance score based on an output of the set of image processing operations (Paragraph [0171], “the cameras…are used to also collect posture information. Optionally, gait abnormalities are detected and/or predicted based on such posture information and/or on a combination of posture information and acceleration data or other physiological measurements.” & Paragraph [0006] “Most falls occur during walking and, not surprisingly, gait impairments have been associated with an increased risk of falls.” & Thus, gait abnormalities detected based on posture information collect by the cameras would affect the calculated balance score).  

Regarding claim 21, the combination of Mirelman and Freitag discloses the device of claim 1.
Mirelman further discloses wherein the orientation sensor is selected from an accelerometer, a gyroscope, or a magnetometer (Paragraph [0173], “In an exemplary embodiment of the invention, the system architecture includes smart wearable nodes (e.g., sensors 106) consisting of body sensors (e.g. accelerometers, gyroscopes…”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mirelman and Freitag as applied to claim 3 above, and further in view of Gordon (US20070047768; cited by applicant).
Regarding claim 4, the combination of Mirelman and Freitag discloses the balance assessment device of claim 3.
The combination does not disclose wherein the camera is physically attached to the display.
However, Gordon discloses wherein the camera is physically attached to the display (Fig. 1A, camera #134 is mounted to the face shield #130 which includes display #132 & Paragraph [0040], “In another variation, although the illustrations only show cameras disposed on the helmet or body, the cameras can be configured to be disposed on and/or off body to capture data from the actor's face”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirelman and Freitag to incorporate the teachings of Gordon by adding wherein the camera is physically attached to the display. The advantage of a camera attached to the display, as discussed by Gordon, is “capturing facial features of an actor to create a representation of the actor's facial motion and expression.” This can provide more insight into the stability of the patient during the test.

Response to Arguments
Applicant's arguments filed on August 1, 2022 have been fully considered.
Applicant argues on page 7, that as amended, Mirelman does not teach all the limitations of the independent claims. Examiner agrees and the 102 rejections have been withdrawn. However, as discussed above, the independent claims have been rejected under 103.
Applicant argues on pages 8-9, that “the Examiner’s modification of Mirelman with Gordon is improper, because the modifications proposed by the Examiner would variously render Mirelman inoperable, dangerous to the user, or otherwise not suitable for its intended purpose. The rejections under 103 in view of Mirelman and Gordon for the pad have been withdrawn, thus the arguments are moot. However, as discussed above, the independent claims have been rejected under 103 in view of Mirelman and Freitag.
Applicant argues on page 9 that “Mirelman entirely focuses on treadmill-based assessment of dynamic gait and does not teach or suggest assessment of static postural balance, which is the focus of the present application. Applicants respectfully submit that the literature in this field treats dynamic gait assessment very differently from static postural balance assessment, and so any device, like the device of the present application, would need fundamentally different approaches from those recited in Mirelman to measuring these processes.” Examiner respectfully disagrees. The claims as currently recited which when given the broadest reasonable interpretation would not only cover a static postural balance system, but also a treadmill-based assessment device. If applicant would like the claim to only cover a static postural balance system, the claim language should be amended to recite such a limitation. Thus, Mirelman discloses the claim language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170244884 discloses a system that includes a video source that is configured to generate a plurality of video streams that capture a view of an environment. Paragraph 24 discloses “The display video signals may be displayed in a display (e.g., an immersive helmet, a head-mounted display or a computer screen) to the user while the user is wearing (or utilizing) the display. The display (or immersive display) generally gives the user an impression of being immersed in the environment surrounding the omnidirectional camera. The immersion may create a level of consciousness where the user has a sense of being in and surrounded by the environment.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791